Citation Nr: 0030005	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  95-39 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for chronic pain of 
both knees on a direct basis (claimed as a bilateral knee 
disorder) and as a manifestation of an undiagnosed illness.

2.  Entitlement to service connection for chronic pain of the 
feet as a manifestation of an undiagnosed illness.

3.  Entitlement to service connection for chronic pain of 
both hips as a manifestation of an undiagnosed illness.

4.  Entitlement to service connection for signs and symptoms 
of respiratory disorder on a direct basis (claimed as 
obstructive airway disease) and as a manifestation of an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1980 to 
June 1980, and from September 1990 to February 1991.  
According to his service personnel records, the veteran 
served in the Southwest Asia theater of operations.

This appeal arises from a June 1994 rating decision of the 
Newark, New Jersey, regional office (RO) which denied service 
connection for a bilateral knee disorder, a bilateral hip 
disorder, a joint disorder, and a respiratory disorder.  The 
notice of disagreement was received in October 1994.  The 
statement of the case (SOC) was issued in January 1995.  The 
veteran's substantive appeal was received in February 1995.  
Supplemental SOCs were issued in December 1997 and September 
1999.

In July 1999, a hearing was held at the RO before the 
undersigned Veterans Law Judge, who was designated by the 
Chairman of the Board of Veterans' Appeals (Board) to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
2000).

In view of the Board's finding that additional development is 
warranted, the issues of service connection for chronic pain 
of both knees on a direct basis (claimed as a bilateral knee 
disorder) and as a manifestation of an undiagnosed illness; 
chronic pain of the feet as a manifestation of an undiagnosed 
illness; and chronic pain of both hips as a manifestation of 
an undiagnosed illness are discussed in the Remand portion of 
this decision.

FINDINGS OF FACT

1.  The veteran is currently diagnosed as having obstructive 
airway disease.

2.  There is no competent medical evidence linking the 
veteran's obstructive airway disease with any disease, 
incident, or exposure that occurred during his active 
military service.

3.  The record is devoid of any indication that any signs and 
symptoms of the veteran's respiratory disorder have escaped 
diagnosis.

4.  The preponderance of the evidence is against the claim of 
service connection for signs and symptoms of a respiratory 
disorder, either on a direct basis (claimed as obstructive 
airway disease) or as a manifestation of an undiagnosed 
illness.


CONCLUSION OF LAW

Obstructive airway disease was not incurred in or aggravated 
by active military service, nor does the veteran manifest 
signs and symptoms of a respiratory disorder due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.317 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Available service medical records contain no findings 
pertaining to complaints, treatment, or diagnosis of any type 
of respiratory disorder, to include chronic obstructive 
pulmonary disease.  On a health questionnaire for dental 
treatment dated in October 1990, the veteran reported that he 
believed that he had had tuberculosis.  However, he said he 
was unsure of that diagnosis.  

In April 1994, the veteran filed a claim for service 
connection for multiple problems including chronic wheezing 
and chest pain.  He made no reference to any in-service or 
post-service treatment for these symptoms.  

The veteran was afforded a VA general medical examination in 
April 1994.  He complained of having a cough.  He stated he 
had been a smoking one-and-a-half packs of cigarettes a day 
for the past 20 years.  His lungs were clear to percussion 
and auscultation.  He said he could walk up approximately 
five flights of steps without difficulty.  The medical 
examiner entered no diagnosis regarding the respiratory 
system.  A pulmonary function test revealed mild airway 
obstruction, and the pulmonary function diagnosis was 
obstructive airways disease, mild degree.

Service connection for a respiratory disorder was denied in 
June 1994.  The RO found there was no evidence that the 
veteran had received treatment for a chronic respiratory 
disorder during his active military service.  The veteran 
appealed that determination.

A VA systemic examination was conducted in June 1995.  The 
veteran again indicated that he had long history of smoking 
cigarettes.  He complained of difficulty breathing.  He 
reported that he did not experience a cough, expectoration, 
or shortness of breath when he was resting.  Both sides of 
his chest expanded equally and appropriately with 
inspiration.  Breath sounds were normal.  No adventitial 
sounds were noted.  The results of the April 1994 pulmonary 
function test were noted.  The diagnosis was difficulty with 
breathing, presumed secondary to mild obstructive airway 
disease.  Noting that the veteran was a smoker, the examiner 
stated there was no evidence that the veteran suffered from 
chronic lung disease.

In a letter dated in August 1996, the RO informed the veteran 
of the medical and non-medical evidence which he could submit 
to support his claim for service connection for disabilities 
due to an undiagnosed illness.  The veteran did not respond.

Another VA general medical examination was afforded to the 
veteran in September 1996.  He reported smoking between one-
and-a-half and two packs of cigarettes a day since he was 17 
years old.  Although he "walked all the time", he said he 
had been experiencing mild to moderate chest pain since 1989.  
He recalled that doctors had previously told him that the 
chest pain was "related to gas problems".  Both sides of 
the chest expanded equally and appropriately with 
inspiration.  Breath sounds were normal.  No adventitial 
sounds were found.  Abnormalities on the previous pulmonary 
function test were noted.  The diagnosis was obstructive 
airway disease, mild degree, noted in April 1994.  With 
regard to his chronic obstructive pulmonary disease, the 
examiner noted that the veteran had a long history of 
smoking.  The examiner indicated that the veteran had been 
advised to stop smoking.  A pulmonary function test performed 
the next day revealed obstructive airway disease, moderately 
severe in degree.

Medical records from the Wilmington VA Medical Center (VAMC), 
dated from April 1994 to July 1997, were associated with the 
claims folder.  Those records show that the veteran received 
evaluations and treatment for, among other things, chronic 
headaches, sinus problems, multiple joint pain, smoking 
cessation, and respiratory complaints.  Of note, the veteran 
was afforded a Persian Gulf Registry Examination in April 
1994.  His predominant complaint was of abdominal tenderness.  
However, he also gave a history of shortness of breath, 
wheezing, and a chronic cough.  He indicated that he had 
served in the Southwest Asia theater of operations.  He had a 
normal chest examination.  Breath sounds were normal.  
Subsequent treatment records show that he was diagnosed as 
having obstructive airway disease, and that he was counseled 
to quit smoking.  A December 1996 treatment note indicated 
that the veteran was placed on bronchodilator therapy and a 
smoking cessation program.  There were no findings 
attributing the veteran's obstructive airway disease to his 
military service.

By a rating action dated in December 1997, service connection 
for obstructive airway disease was denied.  The RO found 
evidence documenting that the veteran's diagnosed obstructive 
airway disease was not established until more than four years 
after his service discharge.  Further, as the veteran's 
respiratory complaints had been clearly attributed to a known 
disease entity (obstructive airway disease), the RO stated 
that application of 38 C.F.R. § 3.317, a regulation providing 
for compensation for certain disabilities due to undiagnosed 
illnesses, would be inappropriate.

The veteran was afforded a Travel Board hearing before the 
undersigned in July 2000.  He reported that he was not 
diagnosed as having obstructive lung disease until 1994 or 
1995, and indicated he had been experiencing breathing 
problems prior to that time.  He denied seeking or receiving 
any in-service treatment for respiratory problems.  He 
testified, in essence, that his breathing problems arose 
after he came back from the Persian Gulf area, and that he 
did not initially claim such a disorder until he began to 
think that "maybe it is service connected" after he heard 
about "all the different things that were happening over 
there."  He stated his personal opinion that his exposure to 
smoke and dust during his service in Saudi Arabia had caused 
his breathing problems.  In this regard, he acknowledged that 
he had no evidence to support this contention.  The veteran 
testified he was not receiving any current treatment for his 
obstructive airway disease, except for the repeated attempts 
to quit smoking.  However, he contended that portions of his 
service medical records had not been obtained, and that, 
despite his requests, the RO had yet to obtain those records.

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v.Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet.App. ___, No. 96-1517 (Nov. 6, 2000) (per curiam).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Several bills were involved in this 
process, but the legislation which now governs cases such as 
this is H.R. 4864, 106th Congress, entitled the "Veterans 
Claims Assistance Act of 2000."  That bill, enacted on 
November 9, 2000, contains, in pertinent part, the following 
new sections, to be codfied in title 38, United States Code, 
with respect to the duty to assist and the development of 
claims:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part 
of the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall --

(A)  identify the records the Secretary is unable 
to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken by 
the Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably certain 
that such records do not exist or that further 
efforts to obtain those records would be futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:

(1)  The claimant's service medical records and, if 
the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active 
military, naval, or air service that are held or 
maintained by a governmental entity.

(2)  Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the Department, 
if the claimant furnishes information sufficient to 
locate those records.

(3)  Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(e)  REGULATIONS. -- The Secretary shall prescribe 
regulations to carry out this section.

(f)  RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title.

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection 
(a) to a claimant in substantiating a claim as the 
Secretary considers appropriate.

*   *   *   *   *

§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence 
of record in a case before the Secretary with respect 
to benefits under laws administered by the Secretary. 
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage, supra, at 493.  Even without the well-grounded-claim 
requirement, a veteran who has made a showing of in-service 
incurrence or aggravation of a disease or injury "must still 
submit sufficient evidence of a causal nexus between that in-
service event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet.App. 302, 305 (1998).

In the present case, there is no medical evidence of record, 
and the veteran has not alluded to any such evidence 
elsewhere, which tends to establish a causal link between the 
veteran's current obstructive airway disease and his active 
military service.  The veteran has not offered any medical 
opinion that attributes his diagnosed obstructive airway 
disease to any disease, incident, or exposure that occurred 
during his active service.  The veteran's opinion that there 
is an etiological relationship between exposure to smoke and 
dust during his military service and his current diagnosis of 
obstructive airway disease does not meet this standard.  
Questions of medical diagnosis or causation require the 
expertise of a medical professional.  See Espiritu, Routen, 
supra.  There is no evidence that the veteran has the medical 
background sufficient to render such an opinion. 

Further, as discussed above, the service medical records are 
devoid of any complaints, treatment, or diagnosis of 
obstructive airway disease.  The veteran has testified, under 
oath, that his respiratory problems were not manifested until 
after his service discharge.  Therefore, any efforts by VA to 
seek to obtain additional service records which might 
document complaints or treatment of a respiratory disorder 
would, by the veteran's own account, be fruitless.  Further, 
the veteran specifically testified, at his hearing before the 
undersigned, that there are no pertinent post-service records 
which need to be obtained.  In other words, there is no 
medical evidence showing that the veteran had a respiratory 
problem in service resulting in any chronic disability.

Despite the foregoing, as previously mentioned, a claimant 
may still obtain the benefit of section 3.303(b) by providing 
evidence of continuity of symptomatology.  Evidence of 
continuity is determined by symptoms, not treatment.  
However, in determining the merits of a claim, the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Equally important, since a lay 
person is not competent to render an opinion pertaining to 
the diagnosis of obstructive airway disease, medical evidence 
is required to demonstrate a relationship between such a 
disorder and any symptoms experienced after service.  See 
Grottveit v. Brown, 5 Vet.App. 91 (1993); Layno v. Brown, 
6 Vet.App. 465 (1994).  No such medical evidence has been 
submitted in this case.  See also McManaway v. West, 13 Vet. 
App. 60, 66 (1999), wherein the Court noted that, even though 
the veteran had asserted continuity of symptomatology for a 
particular disorder since service, medical evidence is 
required to establish "a nexus between the continuous 
symptomatology and the current claimed condition, and the 
veteran has not submitted any such evidence."

As discussed above, the Board is well aware of the recent 
changes in law with regard to VA's duty to assist claimants, 
including the necessity of securing such pertinent military 
and non-military records as may substantiate the veteran's 
claim.  Here, however, it is clear, from the veteran's 
written and oral statements, that there is no additional 
documentary evidence which is relevant to his respiratory 
disorder.  Moreover, he has been afforded not one, but four 
VA medical examinations, in April 1994, June 1994, June 1995, 
and September 1996, and VA treatment records have also been 
obtained and entered into the evidentiary record.  Thus, the 
statutory requirement in the Veterans Claims Assistance Act 
of 2000, that a medical examination or medical opinion be 
secured when necessary to make a decision on the claim, has 
been fully satisfied by the development action undertaken by 
the RO.

Based upon the above, the Board concludes that the veteran 
has not submitted evidence sufficient to establish service 
connection for obstructive airway disease on a direct basis, 
and his claim for service connection must therefore be 
denied.

The Board notes, however, that the veteran also appears to 
contend that his respiratory problems, to include wheezing, 
shortness of breath, and a chronic cough, are the result of 
unknown environmental conditions that he was exposed to 
during his service in the Southwest Asia theater of 
operations.  In other words, he is claiming that the signs 
and symptoms of his respiratory condition are manifestations 
of an undiagnosed illness.  In this regard, the Board notes 
that, upon enactment of the Persian Gulf War Veterans' 
Benefits Act, title I of Public Law No. 103-446 (Nov. 2, 
1994), a new section 1117 was added to title 38, United 
States Code.  That statute, at 38 U.S.C.A. § 1117, authorizes 
VA to compensate any Persian Gulf War veteran suffering from 
a chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Benefits Act, VA 
added a regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-

(a)(1)  Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 
paragraph (b) of this section, provided that such 
disability:


(i)  became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 
2001; and

(ii)  by history, physical examination, and 
laboratory tests cannot be attributed to any 
known clinical diagnosis.

(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective 
evidence perceptible to an examining physician, 
and other, non-medical indicators that are 
capable of independent verification.

(3)  For purposes of this section, disabilities 
that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month 
period will be considered chronic.  The 6-month 
period of chronicity will be measured from the 
earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the 
disability first became manifest.

(4)  A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from 
part 4 of this chapter for a disease or injury 
in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5)  A disability referred to in this section 
shall be considered service connected for 
purposes of all laws of the United States.

(b)  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:

(1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system 
(upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal 
weight loss; (13) menstrual disorders.

(c)  Compensation shall not be paid under this 
section:

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during 
active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf War; or

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active 
duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the 
onset of the illness; or

(3)  if there is affirmative evidence that the 
illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or 
drugs.

(d)  For purposes of this section:

(1) the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, 
or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.

(2)  the Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (2000).

As previously mentioned, the Court had previously held that 
any claimant for benefits administered by VA had the burden 
of submitting evidence sufficient to justify a belief that 
the claim was well grounded.  With respect to claims for 
compensation under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 
3.317, the VA General Counsel rendered an opinion holding 
that a well-grounded claim generally required the submission 
of some evidence of:

(1) active military, naval, or air service in 
the Southwest Asia theater of operations 
during the Persian Gulf war;

(2) the manifestation of one or more signs or 
symptoms on an undiagnosed illness;

(3) an objective indication of chronic 
disability during the relevant period of 
service or to a degree of disability of 10 
percent or more within the specified 
presumptive period; and

(4) a nexus between the chronic disability 
and the undiagnosed illness.

VAOPGCPREC 4-99 (May 3, 1999).

The Court of Appeals for Veterans Claims had occasion to 
analyze that opinion, determined that the fourth element 
listed, requiring medical nexus evidence, was impermissibly 
restrictive, and expressly declined to adopt the General 
Counsel opinion.  The Court did, however, find the 
"regulatory requirements to be consistent with the 
legislative intent of Congress as expressed in the clear 
language of 38 U.S.C. § 1117," and noted that, 
"[g]enerally, where a veteran attempts to establish service 
connection on a presumptive basis, this Court has held that 
all that need be shown is that the veteran meets the 
requirements of the presumptive statute and regulation."  
Neumann v. West, 14 Vet.App. 12, 22 (2000).

The Board notes that the veteran's service personnel records 
reflect that he served in the Southwest Asia theater of 
operations during the Persian Gulf War.  However, his claim 
concerning service connection for signs and symptoms of a 
respiratory disorder as a manifestation of an undiagnosed 
illness must be denied under the statute and regulation.  The 
evidence of record clearly indicates that he has been 
diagnosed as having obstructive airway disease.  This 
diagnosis has been consistent since the veteran was initially 
examined for respiratory complaints, several years after his 
separation from active service.

As the Court stated in Neumann, supra, "signs or symptoms of 
a chronic disability are afforded presumptive service 
connection precisely because they cannot be attributed to any 
known clinical diagnosis."  Id.  (Emphasis in original).  
Because the medical evidence reflects that the signs and 
symptoms of the veteran's respiratory condition have been 
clinically diagnosed as due to his obstructive airway 
disease, those symptoms are not manifestations of an 
undiagnosed illness.  Thus, the veteran's claim concerning 
service connection for signs and symptoms of a respiratory 
disorder as a manifestation of an undiagnosed illness must be 
denied.

Finally, the veteran has reported that portions of his 
service medical records were missing.  He has asked that 
these records be obtained.  The Board acknowledges that the 
burden to obtain records in control of the Government, 
particularly service medical records, is placed upon VA.  
See, e.g., Hayre v. West, 188 F.3d 1327, 1332 (Fed. Cir. 
1999).  However, the Board notes that the veteran testified 
that he did not receive any in-service treatment for his 
respiratory problems, to include obstructive airway disease.  
As such, no useful purpose would be served in remanding this 
matter to obtain additional service medical records.




ORDER

Entitlement to service connection for signs and symptoms of 
respiratory condition on a direct basis (claimed as 
obstructive airway disease), or as a manifestation of an 
undiagnosed illness, is denied.


REMAND

With regard to the claims of service connection for chronic 
pain of both knees on a direct basis (claimed as a bilateral 
knee disorder) and as a manifestation of an undiagnosed 
illness; chronic pain of the feet as a manifestation of an 
undiagnosed illness; and chronic pain of both hips as a 
manifestation of an undiagnosed illness, the Board finds that 
there are procedural defects that require correction.  Here, 
the veteran maintains that he received in-service treatment 
for his knees, feet, and hips during his second period of 
active military service.  He says this treatment was 
administered at clinics and/or medic stations, while he was 
stationed in the Southwest Asia theater of operations, and at 
the Army Hospital in Ft. Dix prior to his service discharge.  
He believes some of these records may have been forwarded to 
his National Guard unit.  The RO is therefore requested to 
take the appropriate action to obtain the alleged missing 
service medical records. 

The Board acknowledges that there may be some difficulty in 
obtaining any medical records that my have been produced at 
the clinics and/or medic stations that were set up in Saudi 
Arabia.  Nevertheless, even though "a claimant has the 
responsibility to present and support a claim for benefits" 
under the new version of section 5107 (and the old version, 
as well), the critical evidence may be in the control of the 
Federal Government.  In such situations, VA should be 
responsible for attempting to provide or obtain the material.  
See Hayre v. West, supra; Murphy v. Derwinski, 1 Vet.App. 78, 
82 (1990).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should request that the veteran submit 
the names and addresses of all private (non-VA) 
medical care providers who have treated him, since 
his service separation, for knee, foot, or hip 
pain.  Further, the RO should advise the veteran 
that he may submit additional medical evidence 
which would help to establish an etiological 
relationship between a knee disorder and any 
incident/injury that occurred during his active 
military service.  All records not already 
included in the claims folder should be obtained.

2.  The RO should obtain copies of the veteran's 
complete inpatient and outpatient treatment 
records from the Wilmington VAMC, and any other 
identified VA medical facility, since July 1997.  
Once obtained, all records must be associated with 
the claims folder.

3.  The RO should contact the National Personnel 
Records Center (NPRC) and request that the 
veteran's complete service medical records be 
forwarded, including records from his service with 
the New Jersey Army Reserve National Guard 
(NJARNG).  The record shows that the veteran was 
attached to the 253rd Transportation Company, out 
of Cape May Courthouse, New Jersey.  The veteran 
has reported that his unit was attached to the 
82nd Airborne when he was activated to duty to 
serve in the Persian Gulf.  The NPRC should also 
be asked to confirm the exact dates that the 
veteran as assigned to the Southwest Asia theater 
of operations.

4.  The RO should contact the Army Hospital at Ft. 
Dix and request that it furnish legible copies of 
the veteran's complete medical file since 1991.  
If no records are available, the Army Hospital 
should be asked to report this determination in 
writing.  The response should be associated with 
the claims folder.

5.  Upon completion of the above development, the 
RO should schedule the veteran for VA orthopedic 
examination.  The veteran should be notified of 
the date, time, and place of the examination in 
writing.  The claims folder, to include a copy of 
this Remand decision, must be made available to 
the examiner for review prior to the examination.  
Such tests as the examiner deems necessary should 
be performed.

The examiner should provide the answers/findings 
indicated below to each question or instruction 
posed.  If the examiner finds it is not feasible 
to answer a particular question or follow a 
particular instruction, he/she should so indicate 
and provide an explanation.

(i)  The examiner should note and detail all 
reported symptoms of bilateral knee, foot, or 
hip pain.  The examiner should provide 
details about the onset, frequency, duration, 
and severity of all complaints relating to 
joint pain, aching, or swelling, and indicate 
what precipitates and what relieves them.

(ii)  The examiner should determine whether 
there are any objective medical indications 
that the veteran is suffering from chronic 
pain of both knees, both feet, and both hips.

(iii)  The examiner should specifically 
determine whether the veteran has 
fibromyalgia (see rating criteria listed at 
38 C.F.R. § 4.71a, Diagnostic Code 5025) or 
whether his complaints of chronic pain in 
both knees, both feet, and both hips are 
attributable to another known diagnostic 
entity.  If not, the examiner should 
specifically state whether he/she is unable 
to ascribe a diagnosis to the veteran's knee, 
foot, or hip pain.  We note that symptom-
based "diagnoses," such as arthralgia or 
myalgia, are not considered as diagnosed 
conditions for compensation purposes.

(iv)  If the veteran's knee, foot, or hip 
pain can be attributed to a known diagnostic 
entity (e.g., arthritis or fibromyalgia), the 
examiner should be asked to state whether it 
is at least as likely as not that the 
diagnosed condition can be attributed to the 
veteran's active military service.

6.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested examination does not include all test 
reports, special studies or opinions requested, 
appropriate corrective action is to be 
implemented.

7.  If any requested development cannot be 
completed, a notation explaining the reasons for 
the incompleteness should be made in the claims 
folder.  The RO should again consider the 
veteran's claims.  If any action taken remains 
adverse to the veteran, he and his representative 
should be furnished a supplemental statement of 
the case concerning all evidence added to the 
record since the September 1999 supplemental 
statement of the case.  The SSOC should consider 
the aforementioned regulations under 38 C.F.R. 
§ 3.317.  The veteran and his representative 
should be given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  The purpose of this Remand is to ensure due process 
of law and obtain additional medical evidence.  No inference 
should be drawn from the Remand regarding the final 
disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals

 


